       Case 3:21-mc-80056-TSH Document 4 Filed 03/17/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9              NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

10

11 In Re: Ex Parte Application of PENSION     Case No. 4:21-mc-80056-TSH
   FOUNDATION OF PRESBYTERIAN
12 CHURCH OF KOREA,
                                              [PROPOSED] ORDER GRANTING
13               Petitioner.                  PENSION FOUNDATION OF
                                              PRESBYTERIAN CHURCH OF KOREA’S
14                                            EX PARTE APPLICATION FOR
                                              DISCOVERY ORDER PURSUANT TO 28
15                                            U.S.C. § 1782 FOR USE IN FOREIGN
                                              PROCEEDINGS
16
                                              [Filed concurrently with Ex Parte Application,
17                                            and Declarations of Dohyung Kim and Jen C.
                                              Won]
18
                                              Hearing Date:
19                                            Time:

20

21

22

23

24

25

26

27

28

         [PROPOSED] ORDER GRANTING PCK’S EX PARTE APPLICATION FOR DISCOVERY ORDER
                 PURSUANT TO 28 U.S.C. § 1782 FOR USE IN FOREIGN PROCEEDINGS
        Case 3:21-mc-80056-TSH Document 4 Filed 03/17/21 Page 2 of 2




 1          The Court, having read and considered Petitioner Pension Foundation of Presbyterian

 2 Church of Korea’s (“PCK” or the Applicant) Ex Parte Application For An Order To Conduct

 3 Discovery For Use In Foreign Proceedings Under 28 U.S.C. § 1782 (the “Application”) and all

 4 papers submitted in support thereof, this Court finds that: (1) the statutory requirements of 28

 5 U.S.C. § 1782 are satisfied; and (2) the factors identified by the United States Supreme Court in

 6 Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241 (2004), weigh in favor of granting the

 7 Application.

 8          It is therefore ORDERED that:

 9          (a)    the Application is GRANTED; and

10          (b)    Applicant is authorized to serve the subpoenas attached as Exhibits A and B to the

11 Application.

12

13          IT IS SO ORDERED.

14
           March 17
15 Date: ________________________, 2021

16

17                                                       ________________________________
                                                         Thomas S. Hixson
18                                                       UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28

           [PROPOSED] ORDER GRANTING PCK’S EX PARTE APPLICATION FOR DISCOVERY ORDER
                   PURSUANT TO 28 U.S.C. § 1782 FOR USE IN FOREIGN PROCEEDINGS
